Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 8 is objected to because of the following informalities:  
In line 1 of claim 8, the word “outlets” in “at least one outlets” should be replaced with “outlet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 7, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In line 2 of claim 3, a fluid temperature range of “about 0ºC-10ºC” is taught.  The word “about” used in conjunction with this range of temperature renders the claim indefinite as the limits of the recited range cannot be positively ascertained and thus it cannot be determined for any prior art system having a certain given fluid temperature within or near the limits of the range whether that temperature does or does not fall within the claimed range.  Further, the placement of the word “about” makes it unclear whether the word applies to both bounds of the range or just the lower bound (that is, whether the claimed range is “about 0ºC” to exactly “10ºC” or “about 0ºC” to about “10ºC”).  For these reasons, claim 3 is rejected under 35 U.S.C. 112(b).
Claim 12 includes an equivalent recitation in line 2, teaching “about 1º-45º” (reciting degrees of angle rather than temperature and thus not requiring the “Celsius” indicator of claim 3).  This teaching is indefinite for the same reasons described above with regard to claim 3 and the claim is thus also rejected under 35 U.S.C. 112(b).


Claim 5 teaches in line 2 that the housing includes “at least two openings for loading and unloading packaged beverages”.  It is not clear from this recitation whether the claim requires “at least two openings” for each of “loading and unloading” beverages (i.e. a total of four openings as a minimum) or whether a system having exactly two openings with one arranged for loading beverages and one arranged for unloading beverages would fall within the scope of the claim.  For this reason, the scope of the claims cannot be certainly ascertained and the claims are thus rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 5 has been interpreted as requiring that the housing include at least two openings and that a first subset of the at least two openings be configured or arranged for loading beverages and a second subset of the openings be configured or arranged for unloading beverages.  It will be noted that the examiner has not excluded from this interpretation the possibility of overlap between these two subsets, such as a system in which the housing has door which may be opened to access the interior of the system for loading and unloading beverages, in which door is formed a smaller door or flap through which beverages can be unloaded (that is two openings that both allow for unloading and one of which allows unloading.)

Claim 7 recites in line 2 features included for “each the pipes”.  This teaching lacks antecedent basis as claim 7 depends on claim 1 which includes no corresponding 
For purposes of examination, claim 7 has been interpreted as depending upon claim 6 rather than claim 1 to receive proper antecedent basis from claim 6’s teaching of “at least one pipe” and has been interpreted as further limiting this “at least one pipe” rather than as requiring that a plurality of pipes be present in the system.

In line 2 of claim 14, it is taught that “the at least one pipe” extends between “two of the plurality of inclined racks”.  Which claim 14 depends on claim 6 and thus has proper antecedent basis for “the at least one pipe”, the teaching of “the plurality of inclined racks” lacks antecedent basis as these racks are taught in claims 11 and 13, and are not present in claim 6 or claim 1 from which claim 14 depends directly or indirectly.  As such, it cannot be determined what features or arrangements are required of the inclined racks of claim 14 and the claim is thus rejected as being indefinite. 
For purposes of examination, the limitations of claim 11, the previous recitation of “a plurality of inclined racks”, have been interpreted as being required of the plurality of racks taught in claim 14.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-10, and 18-20 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by WIPO Publication No. WO 2009/048420 A1 to Påhlsson, et al.

    PNG
    media_image1.png
    496
    531
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    593
    529
    media_image2.png
    Greyscale

Påhlsson teaches limitations from claim 1 in figs. 1 and 2, shown above, a refrigeration system comprising: 
a housing (including at least the end closures 16 and 18 and the cylindrical side wall 8 of the annular space 10.  Further as taught in pg. 9, lines 5-6 “In addition to, or as an alternative or as a complement to said outer cylindrical wall 8, the conveyor can be arranged in a housing (not shown).”) including: 

a fluid disperser (the arrangement for spraying water including the unlabeled pipe extending from the box numbered 27 and 28 at the left of the figure into the upper space of the system and further including the nozzles 22) within the housing, the fluid disperser dispersing a fluid (water) over at least a portion of the travel path of the at least one dispenser within the housing (by the nozzles 22 positioned over the annual space 10). 

Påhlsson teaches limitations from claim 2, the refrigeration system as claimed in claim 1 further comprising a cooling unit configured to cool the fluid (as taught in pg. 13, lines 1-4, the system may include an air-cooling coil which would cause water evaporated by the cooling process in the space to condense enhancing cooling of both the products and the air.  Such a cooling coil is recognized as an equivalent to the refrigerating system discussed above with regard to the interpretation of this claim under 35 U.S.C. 112(f).) 

Påhlsson teaches limitations from claim 5 in fig. 2, shown above, the refrigeration system as claimed in claim 1, wherein the housing includes at least two openings for 

Påhlsson teaches limitations from claim 6 in fig. 2, shown above, the refrigeration system as claimed in claim 1, wherein the fluid disperser includes at least one pipe extending along a ceiling of the housing (as shown in fig. 2). 

Påhlsson teaches limitations from claim 7 in fig. 2, shown above, the refrigeration system as claimed in claim [6], wherein [the at least one pipe] includes at least one outlet for dispersing water within the housing (at the nozzles 22 shown in fig. 2 and taught in pg. 9, lines 30-35). 

Påhlsson teaches limitations from claim 8 in fig. 2, shown above, the refrigeration system as claimed in claim 7, wherein each of the at least one outlets is a sprinkler outlet (of the nozzles 22) for spraying the fluid within the housing (as taught in pg. 9, lines 30-35.) 

Påhlsson teaches limitations from claim 9 in figs. 1 and 2, shown above, the refrigeration system as claimed in claim 1, wherein each of the at least one dispenser (conveyer 4) includes two opposing walls (inner wall 9 and outer wall 8) for guiding and preventing packaged beverages from falling off the travel path (conveyer belt 2). 


 
Påhlsson teaches limitations from claim 18 in figs. 1 and 2, shown above, a method of refrigerating packaged beverages, the method comprising: 
loading packaged beverages (the containers recited by Påhlsson, taught in pg. 9, line 20, taught in pg. 2, lines 25-29 to include pouches, bottles, and cans and preferably containers used for containing pasteurized products) into a gravity fed dispenser (belt conveyer 1) located within a housing (including at least the end closures 16 and 18 and the cylindrical side wall 8 of the annular space 10.  Further as taught in pg. 9, lines 5-6 “In addition to, or as an alternative or as a complement to said outer cylindrical wall 8, the conveyor can be arranged in a housing (not shown).”), wherein the gravity fed dispenser includes a loading end (the top end including the inlet 19), a dispensing end (the bottom end including outlet 20) and a travel path extending from the loading end to the dispensing end (along the conveyer belt 2), wherein the dispensing end is positioned lower than the loading end (as shown in figs. 1 and 2); 
conveying beverages (the containers) along the travel path (on the conveyer belt 2); and 
dispersing a cooled fluid (water) within the housing to cool the packaged beverages in the travel path (by the nozzles 22 positioned over the annual space 10, as taught in pg. 9, lines 30-35). 


Påhlsson teaches limitations from claim 19, the method of claim 18 further comprising cooling an interior of the housing (in the annular space 10) with a cooling unit (as taught in pg. 12, line 35-pg. 13, line 4, the system may include an air-cooling coil to cool air supplied to the interior space enhancing cooling of both the products and the air.  Such a cooling coil is recognized as an equivalent to the refrigerating system discussed above with regard to the interpretation of this claim under 35 U.S.C. 112(f).) 

Påhlsson teaches limitations from claim 20, the method of claim 19 further comprising cooling the fluid (the water) with the cooling unit (as taught in pg. 13, lines 1-4, the system may include an air-cooling coil which would cause water evaporated by the  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Påhlsson as applied to claims 1 and 2 above, and further in view of US Patent No. 5,505,054 to Loibl et al.

Regarding claim 3, Påhlsson teaches a refrigeration system in which water is recirculated to be sprayed over products on a helical conveyer belt and further teaches that the water may be cooled by a cooling coil.  Påhlsson does not teach the cooling coil being configured to cool the water to a temperature “between about 0ºC-10ºC”.  Loibl teaches in col. 3, lines 9-17 a device for cooling a beverage by spraying water over the tops of containers (particularly described as cans or bottles in the Abstract of Loibl), the device further including means (described in col. 4, lines 22-32 as a bath of ice water at an equilibrium temperature of 0º C) which cool the water to a cooling temperature preferably between 0º-5ºC”.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Påhlsson with the specific temperature 

Påhlsson teaches limitations from claim 4, the refrigeration system as claimed in claim 3, wherein the cooling unit is further configured to cool the interior of the housing (as taught in pg. 12, line 35-pg. 13, line 4, the system may include an air-cooling coil to cool air supplied to the interior space enhancing cooling of both the products and the air). 

    PNG
    media_image3.png
    694
    481
    media_image3.png
    Greyscale

s 11, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Påhlsson as applied to claims 1 above, and further in view of US Publication No 2017/0358167 A1 to Lucker et al.

Regarding claims 11 and 13, Påhlsson teaches a cooling system including an inclined and helical conveyer belt formed of a mesh or perforated metal sheet (pg. 8, lines 18-20).  Påhlsson does not teach the path of his invention being arranged in a number of inclined racks as recited in claim 11 or specifically of five such racks as recited in claim 13.  Lucker teaches in fig. 4, and in ¶ 38 a beverage cooling system in which a track assembly (20) is provided for guiding cans (5) from an inlet to an outlet the track including a plurality of inclines as recited in claim 11, and particularly including five such inclines as recited in claim 13.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Påhlsson with the zig-zag path for containers taught by Lucker in order to provide a path which fits into a narrower footprint for installation in tighter spaces and because such a zig-zag track is taught by Lucker as an alternative to as spiral path (taught in ¶ 38 of Lucker) such as that taught by Påhlsson.

Påhlsson teaches limitations from claim 18 in figs. 1 and 2, shown above, a method of refrigerating packaged beverages, the method comprising: 
loading packaged beverages (the containers recited by Påhlsson, taught in pg. 9, line 20, taught in pg. 2, lines 25-29 to include pouches, bottles, and cans and preferably containers used for containing pasteurized products) into a dispenser (belt conveyer 1) located within a housing (including at least the end closures 16 and 18 and the cylindrical 
conveying beverages (the containers) along the travel path (on the conveyer belt 2); and 
dispersing a cooled fluid (water) within the housing to cool the packaged beverages in the travel path (by the nozzles 22 positioned over the annual space 10, as taught in pg. 9, lines 30-35). 
Påhlsson does not teach the use of gravity to fed packaged beverages through the travel path of the dispenser.  Lucker teaches in fig. 4, shown above, a beverage cooling system having a gravity fed track (20) extending from an inlet to an outlet thereof (as taught in ¶¶ 3 and 38 of Lucker).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Påhlsson with the gravity fed dispenser of Lucker in order to allow the feeding of beverages through the cooling system without consuming energy such as by driving the conveyer belt of Påhlsson thus improving the efficiency of the system.

Regarding the limitations of claim 19, refer to the above rejection of the claim under 35 U.S.C. 102(a)(1).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Påhlsson as applied to claim 10 above.

Regarding claim 12, Påhlsson teaches a cooling system including an inclined and helical conveyer belt.  Påhlsson illustrates the belt of his invention having a slop of approximately 2.5º (calculated as the center-to-center diameter of his conveyer belt is approximately 7.5 times the height of one tier giving the helix a circumference and horizontal travel of 7.5π for each 1 unit of vertical travel.)  Påhlsson does not explicitly teach this angle for the conveyer of his invention but only illustrates it schematically.  One of ordinary skill in the art at the time the application was filed would have recognized the angle of incline of the conveyer to determine the length of cooling path which may be fit into a given foot-print and thus the effectiveness with which products can be cooled, besides affecting the stability of products on the belt as too great a slope can result in products falling down the belt and potentially being damaged or damaging other products or the system itself.  As such, this slope will be recognized to be a result effective variable.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.

	
14 is rejected under 35 U.S.C. 103 as being unpatentable over Påhlsson as applied to claims 1 and 6 above, and further in view of US Patent No. 3,661,201 to Bash and Lucker.

    PNG
    media_image4.png
    722
    568
    media_image4.png
    Greyscale

Regarding claim 14, Påhlsson teaches a cooling system including an inclined and helical conveyer belt and further teaches the system being provided with nozzles in an upper space thereof to spray a mist of water over containers to be cooled on the conveyer.  Påhlsson teaches in pg. 9, lines 30-35 that “it is to be understood that additional nozzles can be arranged at a number of water supply zones along the path of the conveyer belt” but does not explicitly tach the pipe extending between two of the layers of the conveyer 
Regarding the recitation of the “plurality of inclined racks”, refer to the above rejection of claim 11 and to the teachings of Lucker discussed therein.  Refer to the rejection of this claim under 35 U.S.C. 112(b) set forth above regarding its interpretation with regard to this limitation.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Påhlsson as applied to claim 1 above, and further in view of US Publication No. 2015/0075208 A1 to Lockwood.

Regarding claim 15, 16 and 17, Påhlsson teaches a cooling system including an inclined and helical conveyer belt and further teaches in in pg. 9, lines 5-6 the helical conveyer of his invention being enclosed in a cylindrical outer wall and/or an outer housing which will inherently have an interior and an exterior as recited in claim 17.  Påhlsson 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	16 April 2021
/EDWARD F LANDRUM/           Supervisory Patent Examiner, Art Unit 3763